PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BECKER et al.
Application No. 16/986,998
Filed: August 6, 2020
For: STABLE GRANULES WITH LOW INTERNAL WATER ACTIVITY

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition filed August 20, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Stephen Todd appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The petition is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for a failure to respond in a timely manner to the Notice To File Missing Parts of Nonprovisional Application, (Notice) mailed August 26, 2020. The Notice set a period for reply of two (2) months.   The Notice required the basic filing fee, search fee, examination fee, claims fees and surcharge set forth in 37 CFR 1.16(f). No extension of times pursuant to 37 CFR 1.136(a) were filed.  Accordingly, the date of abandonment of this application is October 27, 2020.  A Notice of Abandonment was mailed on April 28, 2021.  On August 20, 2021, the present petition was filed with a three (3) month extension of time. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). The instant petition lacks item(s) 1.  



Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  



/Angela Walker/
Angela Walker	
Paralegal Specialist
Office of Petitions






    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)